Citation Nr: 1754784	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  14-07 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim for entitlement to service connection for hepatitis C.

2. Whether new and material evidence has been received to reopen the claim for entitlement to service connection for prostate cancer.

3. Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a sleep disorder, to include sleep apnea.

4.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for an extreme cough, to include as due to an undiagnosed illness.

5. Entitlement to service connection for a sleep disorder, to include sleep apnea.

6. Entitlement to service connection for extreme cough, to include as an undiagnosed illness.

REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1984 to December 1987 and from July 1989 to January 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2011 and January 2012 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in San Diego, California.  Jurisdiction has since been transferred to Los Angeles, California.  

In the February 2014 VA Form 9, the Veteran requested a videoconference hearing. The hearing was scheduled for July 31, 2017. The Veteran failed to appear for the hearing and failed to explain his absence. To date, he has not requested a new Board hearing. Accordingly, the Board considers his hearing request to be withdrawn. 38 C.F.R. § 20.704 (d).

The Board observes that service personnel records and treatment records have been added to the file since the Veteran's claims were last adjudicated by the RO.  Upon review of these records, the Board finds that they are not pertinent to the issues discussed on their merits below, or are cumulative of treatment reports and findings that were of record at the time the RO last adjudicated the claim.  

The issue of entitlement to service connection for a sleep disorder and an extreme cough are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The RO previously denied the Veteran's claim for entitlement to service connection for hepatitis C in an unappealed January 2008 rating decision.

2. Evidence received since the January 2008 rating decision does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hepatitis C.

3. The RO previously denied the Veteran's claim for entitlement to service connection for prostate cancer in an unappealed March 2007 rating decision.

4. The evidence received since the March 2007 rating decision regarding the prostate cancer claim does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for prostate cancer.

5. The RO previously denied the Veteran's claim for entitlement to service connection for a sleep disorder in unappealed April 2002 and March 2007 rating decisions.

6. The evidence received since the March 2007 rating decision regarding the sleep disorder claim is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and raises a reasonable possibility of substantiating the claim for service connection on the merits.

7.  The RO previously denied the Veteran's claim for entitlement to service connection for exertional dyspnea (claimed as a chronic cough) in an unappealed March 2007 rating decision.
8.  The evidence received since the March 2007 rating decision regarding the claim for an extreme cough is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and raises a reasonable possibility of substantiating the claim for service connection on the merits.


CONCLUSIONS OF LAW

1. The January 2008 rating decision denying the Veteran's claim for service connection for hepatitis C is final. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2017).

2. Evidence submitted to reopen the claim of entitlement to service connection for hepatitis C is not new and material, and the claim is not reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

3. The March 2007 rating decision denying the Veteran's claim for service connection for prostate cancer is final. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2017).

4. Evidence submitted to reopen the claim of entitlement to service connection for prostate cancer is not new and material, and the claim is not reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

5. The April 2002 and March 2007 rating decisions denying the Veteran's claim for service connection for a sleep disorder are final. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2017).

6. As new and material evidence has been received, the claim for entitlement to service connection for a sleep disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

7.  The March 2007 rating decision denying the Veteran's claim for service connection for exertional dyspnea (claimed as a chronic cough) is final. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2017).

8.  As new and material evidence has been received, the claim for entitlement to service connection for an chronic cough is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. New and Material Evidence

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

For applications to reopen filed after August 29, 2001, as in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened; and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

	A. Hepatitis C

The RO last denied the Veteran's claim of entitlement to service connection for hepatitis C in a January 2008 rating decision.  At that time, the pertinent evidence of record included service treatment records and post-service treatment records, as well as the Veteran's lay statements regarding his hepatitis C diagnosis after service, which he believed was the result of immunization shots he received during service.  See September 2007 Statement. In its January 2008 rating decision, the RO denied the claim based in large part on a finding that there was no nexus between the Veteran's hepatitis C and the immunization shots he received during his military service.  

The Veteran was notified of the January 2008 rating decision and did not appeal it, nor did he submit additional evidence within one year of that decision in support of his hepatitis C claim.  As such, the RO's January 2008 rating decision became final.  See 38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.156(b), 20.1103.

The evidence received since the January 2008 rating decision includes additional VA treatment records, which again show the Veteran's report of hepatitis C in 2006.  He also provided additional lay statements, which contain the same description of the events involving immunizations during service as was previously provided in September 2007.  See January 2011 and April 2012 Statements.  The current claim for hepatitis C is also cumulative and redundant of the evidence previously of record in which the Veteran suggests that his hepatitis C resulted from immunizations given during service.

The diagnosis of hepatitis C was previously of record.  In addition, the Veteran's current claim indicating that his hepatitis C is related to service is simply a reiteration of his previously considered claim and assertions, and the additional evidence of record does not further suggest there is a nexus between the two.  There has been no additional medical evidence submitted by the Veteran to support this claim.  Thus, his assertions cannot be considered new and material evidence, as they were previously before the RO at the time of the January 2008 rating decision. 

In sum, as the evidence submitted since the January 2008 rating decision is not new and material, the claim for service connection for hepatitis C is not reopened and the appeal is denied.

The Board recognizes that additional service personnel records were added to the Veteran's file since the last final denial, but they contain no relevant information addressing this appeal, and therefore would not warrant reconsideration of the Veteran's claim under 38 C.F.R. § 3.156(c).

	B. Prostate Cancer

The RO last denied the Veteran's claim of entitlement to service connection for prostate cancer in a March 2007 rating decision.  At that time, the pertinent evidence of record included the Veteran's service treatment records, which did not contain any documentation or treatment for a diagnosis of prostate cancer during service.    Additionally, the record included a VA examination report which indicated that he was treated for prostate cancer after being diagnosed in 2005.  The Veteran also submitted a statement in August 2006, in which he contended that his prostate cancer developed from his time in the Gulf, where he was exposed to oil well fumes.  In its March 2007 rating decision, the RO denied the claim based in large part on a finding that there the Veteran's prostate cancer could not be related to service, to include service in the Persian Gulf.

The Veteran was notified of the March 2007 rating decision and did not appeal it, nor did he submit additional evidence within one year of that decision in support of his claim for prostate cancer.  As such, the RO's March 2007 rating decision became final.  See 38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.156(b), 20.1103.

In this case, the newly submitted evidence pertaining to the prostate cancer claim consists only of lay statements submitted by the Veteran in which he reports that he was exposed to bugs, pesticides and chemicals during his service in the Gulf that caused his prostate cancer.  See July 2010, January 2011, and April 2012 statements.  The Board notes that a claim based on a new theory of entitlement is not a new claim, but constitutes a claim to reopen the previously denied claim.  Ashford v. Brown, 10 Vet. App. 120 (1997).  A new theory of causation for service connection for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim but rather should be regarded as a claim to reopen the previously denied claim, and if the evidence supporting the Veteran's new theory of causation constitutes new and material evidence, then VA must reopen the Veteran's claim. Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Robinson v. Peake, 21 Vet. App. 545 (2008), Bingham v. Principi, 18 Vet. App. 470   (2004) (final denial on one theory is a final denial on all theories).

In this case, the RO's March 2007 rating decision denied the Veteran's service-connection claim for prostate cancer because there was no established link between his diagnosed disability and his recognized service, to include in the Persian Gulf.  To the extent the Veteran's generic assertion that chemical and insect exposure (as opposed to oil fires) in the Persian Gulf caused his prostate cancer constitutes a new theory of causation, the Veteran has supplied no additional evidence that can be considered new and material in support of this theory, other than his own lay assertions.  The Board is mindful that when evaluating the materiality of newly submitted evidence, it should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Here, the Veteran's bare assertions of a relationship between prostate cancer and his claimed in-service Persian Gulf exposures do not trigger this duty.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79  (Fed. Cir. 2010) (conclusory lay assertion of nexus is insufficient to entitle claimant to provision of VA medical examination).

In sum, as the evidence submitted since the March 2007 rating decision is not new and material, the claim for service connection for prostate cancer is not reopened and the appeal is denied.

As above, the Board recognizes that additional service personnel records were added to the Veteran's file since the last final denial, but they contain no relevant information addressing this appeal, and therefore would not warrant reconsideration of the Veteran's claim under 38 C.F.R. § 3.156(c).

	C. Sleep Disorder, to include Sleep Apnea

The RO last denied the Veteran's claim of entitlement to service connection for a sleep disorder in a March 2007 rating decision.  Previously, the pertinent evidence of record included the Veteran's treatment records, which did not contain any documentation or treatment for a diagnosis of a sleep disorder during service or after separation.  Additionally, the record included the Veteran's reports of having difficulty falling asleep.  See February 2002 Statement.  In its previous rating decisions, the RO denied the claim based in large part on a finding that there was no evidence of a current disability that could be related to service.

The Veteran was notified of the March 2007 rating decision and did not appeal it, nor did he submit additional evidence within one year of that decision in support of his claim for a sleep disorder.  As such, the RO's March 2007 rating decision became final.  See 38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.156(b), 20.1103.

In this case, the newly submitted evidence pertaining to the sleep disorder claim consists, in part, of post-service treatment records indicating that the Veteran may have sleep apnea.  See April 26, 2012 VA Treatment Record.  Additionally, the Veteran reported that he was issued a CPAP machine to treat his sleep apnea.       See September 2012 Statement; see also a September 12, 2012 VA Pulmonary Note indicating the Veteran had a sleep study in July 2012 where he exhibited moderate sleep apnea.  This suggests that the Veteran has a current sleep diagnosis that may warrant compensation.  The Board finds that this additional evidence relates to the open medical question as to whether the Veteran currently has a sleep disorder.  The evidence is new, material and serves to reopen the claim.  To this extent only, the appeal is granted.

      D.  Extreme cough, to include as due to an undiagnosed illness

The RO last denied the Veteran's claim of entitlement to service connection for a chronic cough in a March 2007 rating decision.  At that time, the pertinent evidence of record included the Veteran's service treatment records, which did not contain any documentation or treatment for a diagnosis of a respiratory disability during service.  Additionally, the record included a VA examination report noting normal pulmonary, cardiac, and pulmonary function test, and including a diagnosis of  exertional dyspnea of unknown etiology.   In its March 2007 rating decision, the RO denied the claim based in large part on a finding that the Veteran had no disability shown to be related to service.  The rating decision specifically stated the disability neither arose during service in the Gulf Theater, nor was it a chronic sign or symptom manifested to a compensable degree after the last date of service in the Gulf Theater during the Gulf War.

The Veteran was notified of the March 2007 rating decision and did not appeal it, nor did he submit additional evidence within one year of that decision in support of his claim for a chronic cough.  As such, the RO's March 2007 rating decision became final.  See 38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.156(b), 20.1103.

Since the March 2007 rating decision, the Veteran submitted a statement from his wife dated in October 2011 stating that the Veteran had not been able to stop coughing due to the oil fires that he was exposed to in the war, and that in the past five years, he has begun to cough up brown and black mucus.  This statement was not of record prior to the last final denial, and is material to the question of whether the Veteran has a current respiratory disability related to his period of service.  As such, the claim is reopened.  To this extent only, the appeal is granted.


ORDER

The claim of entitlement to service connection for hepatitis C is not reopened, and the appeal is denied.

The claim of entitlement to service connection for prostate cancer is not reopened, and the appeal is denied.

The claim of entitlement to service connection for a sleep disorder, to include sleep apnea, is reopened.

The claim of entitlement to service connection for an extreme cough, to include as due to an undiagnosed illness, is reopened. 


REMAND

The Board finds that a VA examination addressing the nature and etiology of the Veteran's sleeping problems/sleep disorder and chronic cough is necessary before the issues can be adjudicated on the merits.  The record shows that the Veteran may have a diagnosis of sleep apnea, which is currently treated by a CPAP machine; an opinion is needed clarifying the Veteran's current diagnosis, and indicating whether it is related to his active duty service.  

The record also shows that his cough has worsened over the years and that he has been diagnosed at times with chronic bronchitis.  See September 2006 and October 2006 VA Treatment Records.  Additionally, the Veteran and his wife have stated that he has coughed frequently since his time in the Gulf, which occasionally resulted in the production of discolored mucus.  See October 2011 and April 2012 Statements.  In light of the Veteran's recent assertions, the Board believes a VA examination would help clarify the nature of the Veteran's disability, if any, and aid in determining whether any such disability is related to service.  

VA treatment records through February 2015 have been associated with the record. 
Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify all VA and non-VA health care providers, other than those already associated with the claims file, and authorize VA to obtain non-VA records.  Updated VA treatment records since February 2015 should also be obtained.  

2. Schedule the Veteran for a VA examination or examinations with an appropriate examiner to determine the nature and etiology of his sleep impairment/disorder and chronic cough.  The VA examiner(s) should thoroughly review the Veteran's entire claims file, including the Veteran's service treatment records, as well as a copy of this Remand, in conjunction with the examination.  The examiner or examiners should respond to each of the following:

a) Does the Veteran have any pertinent signs and symptoms of sleep impairment and a chronic cough, and if applicable, can any such signs and symptoms be attributed to a known clinical diagnosis?   If no diagnosis is found, such should be clearly stated.   Please note the Veteran has previously been noted to have bronchitis, and a September 12, 2012 VA Pulmonary Note identifies moderate obstructive sleep apnea (OSA).

 b) If the Veteran has signs and symptoms of sleep impairment and a chronic cough attributed to a known diagnosis or diagnoses, the examiner should opine whether it is at least as likely as not (i.e. a 50 percent or greater probability) that any such disability had its clinical onset during the Veteran's period of active service, or is otherwise related to his period of active service?  The examiner should assume as true the Veteran was exposed to oil fires during his period of service in the Persian Gulf.

 c) If there is no diagnosed disability that the Veteran's symptoms of sleep impairment and/or chronic cough can be attributed to, the examiner(s) should state whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to the Veteran's Persian Gulf War service.

 d) The examiner should set forth all examination findings, together with the complete rationale for all conclusions reached.

3. When the development requested has been completed, the case should be reviewed by AOJ on the basis of additional evidence. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


